Alexander Del Giorno, J.
The administratrices herein brought suit against the State for the wrongful death of their husbands while they were employed by a subcontractor doing work on the Cross-Bronx Expressway on August 11,1959. They also sued the subcontractor. A verdict was rendered in their faVor against the contractor, but it was reversed and the complaint dismissed by the Appellate Division, whose action was sustained by the Court of Appeals. In the present motion the administratrices desire to examine the State of New York in regard to the aforesaid contract and, also, the State’s contractual obligations to the Federal Government. It is stated in the supporting affidavit, upon information and belief, that the State was required by Federal law and a contract with the Federal Government to provide supervision of safety features and proper work practices during the said construction.
The State has interposed an affidavit indicating its opposition on the ground that the claimants have already had an examina*418tion before trial. During the arguments on the motion, the claimants conceded that they had an examination before trial but stated that it was not sufficient or conclusive and that it was necessary for them to examine the contract between the State and the Federal Government.
The motion is denied on the ground that the Federal Government is a financial participant in the work prepared for, undertaken, given out for bid, and carried out by the State, and that the State, as a sovereign, applies its own laws, rules and regulations for the proper carrying out of a contract, including the safety of those engaged in the work thereon. The Federal Government, is not a direct participant in said contract.
Should the claimants feel that they need further examination of either the contract, the records, or persons representing the State, they may renew their application to the court for further examination before trial along these lines. Upon such application, the court will determine whether or not the prior examination was complete and satisfactory or whether the claimants are entitled to explore further for necessary information to help them prepare their case.